Citation Nr: 1033371	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1990 to July 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Louisville, Kentucky.  The issue before the Board today was 
remanded in November 2008 and March 2010 for further evidentiary 
and procedural development.  As discussed in more detail below, 
the Board finds such development was accomplished and that it may 
now proceed with a decision at this time.

The Veteran requested a hearing before a member of the Board on 
her September 2007 substantive appeal.  She later withdrew her 
request for a hearing in October 2007; thus, there is no 
outstanding request for a hearing.  See 38 C.F.R. §§ 20.700, 
20.704(e) (2009).


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbosacral 
spine is manifested throughout this appeal by subjective 
complaints of low back pain with objective medical evidence of 
forward flexion limited to no fewer than 90 degrees, combined 
limitation of motion to no fewer than 225 degrees, and an absence 
of evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or spinal contour; there is no competent 
medical evidence of ankylosis of the thoracolumbar spine or the 
entire spine, associated neurological impairment, or 
incapacitating episodes.  

2.  The evidence fails to show that the Veteran's disability 
picture represents an exceptional disability not contemplated by 
the schedular rating criteria; there is also no evidence of 
factors such as marked interference with employment or frequent 
periods of hospitalization during this appeal which suggest that 
extraschedular compensation would be appropriate.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

A review of the claims file reveals that a letter sent to the 
Veteran in January 2008 satisfied VA's duty to notify 
requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Ideally, this letter should have been provided to the 
Veteran prior to any adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, VA may proceed 
with adjudication of a claim if errors in the timing or content 
of the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In the present case, 
the Veteran was provided ample opportunity to meaningfully 
participate in the adjudicatory process following the issuance of 
the January 2008 VCAA letter and the entire record was reviewed 
and the claim was readjudicated in supplemental statements of the 
case dated in December 2009 and June 2010.  As such, there is no 
prejudice in the Board proceeding with the current appeal.  See 
id.; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements constitutes 
a readjudication).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing adequate VA examinations, when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.159(c), 4.2 (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as well 
as all relevant and available VA and non-VA treatment records.  
With regards to the latter, the Board notes that a request was 
made for medical records pertaining to treatment by a Dr. W.M.J., 
but that a response was received September 2005 that these 
records no longer exist due to the death of the physician.  The 
Veteran was made aware of this negative response in the January 
2006 rating decision, but did not submit additional information 
or evidence regarding these private treatment records.  See 
38 C.F.R. § 3.159(e).  Interestingly, the record already contains 
at least one treatment report from Dr. W.M.J. dated in July 1998; 
it is not certain whether additional treatment records exist 
because the Veteran did not provide any information as to the 
relevant dates of treatment.  She has not identified any 
additional relevant, outstanding records that need to be obtained 
before deciding her claim.  

In addition to the above development, the Veteran was afforded 
two VA spine examinations during the pendency of this appeal.  
With regards to the first examination, conducted in August 2005, 
the examiner did not have access to the claims file; there was 
also no rationale provided for the opinion that the Veteran's 
urinary incontinence is etiologically related to her service-
connected degenerative disc disease.  As such, the Board found 
this examination inadequate for both rating and service 
connection purposes and remanded both issues to obtain a new VA 
examination.  See 38 C.F.R. § 4.2 (2009); Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (VA must ensure that any VA examination 
undertaken during an appeal is adequate).  

The May 2009 VA examination report reflects that an accurate 
medical history was obtained from the Veteran prior to a physical 
examination in which all relevant and pertinent findings were 
reported.  The VA examiner provided findings regarding the 
functional impact of the Veteran's lumbosacral spine disability 
on her daily life and employment and discussed any additional 
functional loss due to pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (2009).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The May 2009 VA 
examination report also contains information regarding the 
existence and etiology of any neurological impairments possibly 
related to the Veteran's spine disability.  As such, the Board 
finds that the Veteran was provided with an examination that is 
adequate to adjudicate the rating issue on appeal.  See 38 C.F.R. 
§ 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence she should submit to substantiate her claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

The Board previously remanded this appeal in November 2008 and 
March 2010.  The purpose of these remands was to provide adequate 
VCAA notice, obtain outstanding VA treatment records, contact the 
Veteran for information regarding any additional VA treatment for 
her service-connected disability, and obtain an examination that 
is adequate for rating purposes.  

As discussed above, the Veteran was provided appropriate VCAA 
notice in a January 2008 letter.  Additional notice, which 
included a summary of the rating criteria applicable to the 
Veteran's lumbosacral spine disability, was also sent in December 
2008 in response to the Board's November 2008 remand.  As for 
outstanding treatment records, the agency of original 
jurisdiction obtained VA treatment records dated from June 2009 
through May 2010; an April 2010 letter requested that the Veteran 
notify VA of any VA facilities where she received treatment for 
his disability.  Finally, as discussed above, the Veteran was 
provided a VA examination that is adequate for rating purposes in 
May 2009.  It thus appears that there was substantial compliance 
with the Board's remand directives and it may continue with its 
determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(a remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand).  See also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
lumbosacral spine disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, it is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which a veteran's service-connected 
disability adversely affects her ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10 (2009).  Regulations require that 
where there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Historically, the Veteran was awarded service connection for 
degenerative disc disease of the lumbosacral spine by RO rating 
decision in February 1995 and assigned an initial disability 
rating of 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1995).  Thereafter, she filed a claim for an increased 
disability rating which was denied in April 2002.  She did not 
appeal this decision, and subsequently submitted a written 
statement in June 2005 indicating a desire to re-file for an 
increased disability rating.  The RO denied her claim and 
continued her 10 percent rating in a decision dated in January 
2006.  The Veteran disagreed and the issue of entitlement to an 
increased rating is now before the Board on appellate review.  

Diagnostic Code 5293 represents the diagnostic code assigned to 
intervertebral disc syndrome prior to regulatory changes made to 
the Rating Schedule in September 2003.  68 Fed. Reg. 51,454-
51,458 (August 27, 2003); corrections at 69 Fed. Reg. 32, 449 
(June 10, 2004).  Under the current Rating Schedule, which is 
applicable in the present appeal, intervertebral disc syndrome is 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  
Under this diagnostic code, the Board should evaluate 
intervertebral disc syndrome (preoperatively or postoperatively) 
either under the General Formula for Diseases and Injuries of the 
Spine (hereinafter "Spine Rating Formula") or under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  Id.  

Under the latter rating criteria, a disability rating in excess 
of 10 percent requires evidence of incapacitating episodes having 
a total duration of at least two weeks during the past 12 months.  
An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  Id.  In the present case, the Veteran reported at her 
VA examinations that she has "moderate" flare-ups no more than 
once a month which last anywhere from three to seven days and are 
alleviated by rest.  She also reported one episode in 2008 in 
which she sought treatment by a chiropractor, and VA treatment 
records show that she presented to the emergency department twice 
in June 2009 complaining of chronic low back pain; the diagnosis 
was lumbar strain.  Despite evidence of occasional flare-ups, the 
Veteran expressly denied any incapacitating episodes at the 
August 2005 and May 2009 VA examinations, and there is no 
competent evidence of record that she experiences incapacitating 
episodes which require physician-prescribed bed rest.  As such, 
entitlement to a higher rating pursuant to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes is 
not shown by the evidence of record.  

Turning to the remaining applicable rating criteria, the Spine 
Rating Formula provides the following ratings, in relevant part: 
A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height, warrants 
a 10 percent rating.  A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2009).

These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, id., and 
they "are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  There are higher ratings available 
under the Spine Rating Formula; however, they require proof of 
ankylosis, which is not present here.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  

Relevant to the Spine Rating Formula, the Veteran demonstrated 
forward flexion limited to no fewer than 90 degrees, extension 
limited to no fewer than 15 degrees, bilateral lateral flexion 
limited to no fewer than 30 degrees, and bilateral rotation 
limited to no fewer than 30 degrees throughout this appeal.  In 
fact, a number of the contemporaneous treatment records note that 
the Veteran exhibits full or near-full range of motion, including 
a VA primary care physician note dated in December 2004 and a VA 
emergency department note dated in June 2009.  The Board 
acknowledges that the evidence demonstrates that the Veteran 
experiences pain through some ranges of motion; however, the May 
2009 VA examination report adequately addresses where and when 
pain occurred during range of motion testing.  The Board has 
considered this additional limitation in determining the maximum 
degree of disability.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also 38 C.F.R. §§ 4.40, 4.45 (2009).  Other than 
pain, there is no indication in either treatment or examination 
reports that her lumbosacral degenerative disc disease results in 
additional functional loss due to repetition, weakness, excess 
fatigability, and incoordination.  See id.  

The aforementioned range of motion results are more consistent 
with the Veteran's currently assigned 10 percent disability 
rating than with a higher disability rating.  See 38 C.F.R. 
§4.71a, Spine Rating Formula.  In this regard, at no time during 
this appeal has the Veteran demonstrated forward flexion of 60 
degrees or less; the combined range of motion also does not equal 
120 degrees or less.  Similarly, VA examinations and 
contemporaneous medical records are silent for any findings of 
muscle spasm in the lumbosacral region, abnormal gait, posture, 
or spinal contour, or ankylosis in the thoracolumbar spine.  
Absent such evidence, the Board is of the opinion that a 
preponderance of the evidence is against a higher rating under 
the Spine Rating Formula.  See id.  

In rating the Veteran's degenerative disc disease of the 
lumbosacral spine, the Board has considered whether the record 
reflects any additional functional impairment, including 
neurological abnormalities, which might warrant higher and/or 
separate ratings.  See 38 C.F.R. § 4.71a, Note (1).  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
acknowledges that the Veteran has asserted throughout this appeal 
that her urinary urgency incontinence may be related to her 
service-connected degenerative disc disease of the lumbosacral 
spine.  This issue, however, has been previously denied by the 
Board in a March 2010 decision.  The Veteran, however, has not 
raised the issue since this decision was issued and the Board 
need not consider whether a separate rating is warranted for such 
symptoms.  

The remaining evidence fails to reflect any additional functional 
impairment, including neurological abnormalities.  In this 
regard, both contemporaneous treatment records and VA examination 
reports reflect normal neurological evaluation with 5 out of 5 
motor strength, intact sensation, and bilateral equal reflexes in 
the lower extremities.  The Board notes that it considered the 
Veteran's May 2009 lay statements regarding numbness and tingling 
in her right buttocks, thigh, and knee.  In evaluating whether a 
separate compensable rating is warranted, however, the normal 
objective clinical evidence and medical opinion that she does not 
exhibit any neurological impairment should be assigned more 
probative weight given that it represents a professional, and not 
a lay person, assessment of a medical issue.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)) (it is the responsibility of the Board 
to assess the credibility and weight to be given the evidence).  

The Veteran's lay assertions that she is entitled to a higher 
rating for degenerative disc disease of the lumbosacral spine 
have been carefully considered.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (Board must address veteran's lay 
assertions).  Throughout this appeal, she has complained of daily 
low back pain ranging from 5 to 6 out of 10 which occasionally 
wakes her from sleep.  Yet, the record reflects that she does not 
receive any regular treatment for her lumbosacral spine 
disability other than pain medication and the occasional visit to 
a chiropractor and emergency department for acute flare-ups.  She 
has reported time lost at work due to back pain of no more than 
one week per year, and she continues to work full-time at the 
United States Postal Service in a position which requires regular 
bending and light lifting.  

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the Rating Schedule.  The 
Veteran is competent to provide evidence regarding 
symptomatology, Layno v. Brown, 6 Vet. App. 465, 469 (1994), 
however, she is not competent to provide an opinion regarding the 
severity of such symptomatology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the Veteran's lay evidence is viewed 
in conjunction with the objective medical findings discussed 
above, the Board is of the opinion that her disability suggests 
no more than a slight impact on her daily and occupational 
functioning.  The purpose of the Rating Schedule is to compensate 
for decreases in earning capacity.  38 C.F.R. § 4.1 (2009).  
Thus, such evidence weighs heavily against assigning a rating in 
excess of 10 percent prior.  See Hayes, 5 Vet. App. at 69-70 
(1993).

In the instant appeal, the competent evidence of record reflects 
no more than mild degenerative disc disease of the lumbosacral 
spine manifested by subjective complaints of low back pain and 
objective evidence of limitation of motion with forward flexion 
limited to no fewer than 90 degrees, combined limitation of 
motion to no fewer than 225 degrees, and an absence of evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or spinal contour.  There is also competent lay 
evidence of interference with the Veteran's daily life and 
employment; however, such interference is productive of no more 
than a slight occupational impairment.  Therefore, with 
consideration of the above, the Board concludes that the Veteran 
is entitled to no more than the currently assigned 10 percent 
rating throughout this appeal.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (the Board must consider staged ratings in 
increased rating claims); see also Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The above determination is based upon application of the Rating 
Schedule to the Veteran's service-connected disability.  The 
purpose of the Rating Schedule is to compensate a veteran for the 
average impairment in earning capacity resulting from his 
service-connected disability.  38 C.F.R. § 4.1.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
disability.  Id.  However, in some cases a disability may present 
exceptional or unusual circumstances with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b) (2009).  In 
these cases, a referral for consideration of an extraschedular 
rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held 
that the determination of whether a veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry, beginning with a threshold finding that the evidence 
before VA "presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate."  In other words, the Board must 
compare the level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably describe 
the Veteran's disability level and symptomatology, then her 
disability picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular rating for degenerative disc disease of 
the lumbosacral spine is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's back 
disability with the established criteria found in the Rating 
Schedule shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers pain, loss of range of 
motion, and neurological complications/symptoms.

The Board further observes that, even if the available schedular 
rating for the disability is inadequate (which it manifestly is 
not), the Veteran does not exhibit other related factors such as 
those provided by the regulation as "governing norms."  In this 
regard, the record does not show that the Veteran required 
frequent hospitalizations for her back disability throughout this 
appeal.  Additionally, while there is evidence of some 
absenteeism due to back problems, such absenteeism has not caused 
any disciplinary problems, modifications in tasks, nor reduction 
from full- to part-time employment.  Thus, the Board finds that 
any interference with employment cannot be considered "marked."

In short, there is nothing in the record to indicate that the 
disability picture associated with this service-connected 
disability is not contemplated by the schedular rating criteria, 
nor is there any indication that it causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  The Board therefore has determined 
that referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


